DETAILED ACTION
This is office action is in response IDS of June 23, 2022, which has been considered.
Claims 2-21 are allowed herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 23, 2022 was filed after the mailing date of the terminal disclaimer of June 15, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The independent claims 2, 9 and 16, as submitted on June 3, 2022 are allowable over the prior art of record. In particular, applicant’s arguments are persuasive that the amended claims overcome the prior grounds of rejection in view of Murugesan (U.S. Pat Pub. No. 2015/356001), Gould (U.S. Pat. Pub. No. 2008/0256014) and Weiss (U.S. Pat. No. 7,945,589). Moreover, additional search and consideration of the art on the record fails to teach or suggest prior art alone or in combination that teach all of the limitations of the presently pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
8/2/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        un